Citation Nr: 0838340	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a lung disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In a March 2007 correspondence, the veteran requested an 
increased rating for his service-connected post-traumatic 
stress disorder.  This matter has not been developed for 
appellate review and is referred to the RO for appropriate 
consideration.  

The issue of service connection for a lung disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss was noted at the time of the 
veteran's entry into active service.

2.  Right ear hearing loss was not aggravated during his 
period of active service.

3.  The veteran does not have left ear hearing loss related 
to service.

4.  The preponderance of the evidence is against a finding 
that tinnitus is related to service. 






CONCLUSIONS OF LAW

1.  Pre-existing right ear hearing loss was not aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2008).

2.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In March 2006, the RO also 
notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment  records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.
Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran has also asserted his disabilities may be due to 
Agent Orange exposure. Under specified circumstances, 
presumptive service connection may be granted for certain 
diseases associated with herbicide agents.  See 38 C.F.R. §§ 
3.307, 3.309(d), (e).

While the veteran in this case had service in Vietnam and may 
therefore be presumed to have been exposed to Agent Orange, 
he has not been diagnosed with a disease that has been shown 
to have a positive association with exposure to herbicides.  
Presumptive service connection for Agent Orange is only 
available for the following diseases: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, diabetes mellitus, and 
soft- tissue sarcomas.  38 C.F.R. 
§ 3.309(e).  The Board finds that because the veteran does 
not contend nor has it been shown that he has one of the 
listed disease, service connection on a presumptive basis for 
herbicides is unwarranted for hearing loss or tinnitus.  See 
38 C.F.R. § 3.309(e).



Hearing Loss

The veteran contends that he has hearing loss related to 
service.  He asserts that his military occupational specialty 
exposed him to loud noise and that his hearing loss worsened 
after service discharge. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  That presumption can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service. See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.

The veteran currently has right ear hearing loss as noted in 
the July 2005 VA examination report.  The examination report 
noted following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
55
50
60
LEFT
5
10
10
20
25

Speech reception threshold was 74 percent correct in the 
right ear and 98 percent correct in the left ear.  The 
examiner noted moderate to moderately severe sensorineural 
hearing loss in the right ear and hearing within normal 
limits in the left ear.  

Review of the service treatment records include the August 
1967 examination report at service entry which noted 
defective hearing loss in the right ear and showed the 
following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
40 (50)
50 (60)

45 (50)
LEFT
-5 (10)
-5 (5)
-5 (5)

5 (10)

NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the first figures of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

Since right ear hearing loss was noted on the enlistment 
physical examination report, the presumption of soundness at 
entry is not triggered for the right ear.  (As normal hearing 
was noted in the left ear, the presumption of soundness 
applies to that ear and it will be discussed below).  

The remainder of the service treatment records are negative 
for any complaints or findings of right ear hearing loss.  
The examination report at service discharge in October 1969 
showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
50
LEFT
20
25
25
20 
15

Note:  The score given for the 3000 threshold level of the 
left ear is 20 decibels on this chart.  The handwritten score 
on the original examination report is not clear (could be 
read alternatively as 20 or 70); however, a score of 20 
decibels is consistent with the rest of the examination 
report for the left ear and as such that is the score used in 
this decision. 

There is no evidence in any of the veteran's service 
treatment records that pre-service right ear hearing loss was 
aggravated during active service.  Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. 
Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A "lasting 
worsening of the condition" is required. Routen v. Brown, 10 
Vet. App. 183, 189 n. 2 (1997); Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).  In this case, there is no medical 
documentation in service related to the veteran's pre-
existing right ear hearing loss and thus there is no 
suggestion that there was an increase in the disability 
during service.  The examination at service discharge shows 
that the veteran's hearing did not undergo an increase in 
disability.  In fact, right ear hearing was markedly better 
at 1000 and 2000 Hertz and only mildly worse at 500 and 4000 
Hertz.  Thus, service connection for right ear hearing loss 
is not warranted.   

As for the left ear, the Board finds that service connection 
is, likewise, not warranted.  The problem is that there is no 
current evidence of left ear hearing loss for VA rating 
purposes as demonstrated by the July 2005 VA examination 
report.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for left ear hearing loss is not warranted.
 
In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder and his noise 
exposure in service a bulldozer operator.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has right era hearing loss aggravated by service 
and left hearing loss related to service) because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Tinnitus

The veteran contends that he has tinnitus related to service.  
He specifically asserts that tinnitus began in service. 

Service treatment records are negative for any complaints or 
findings of tinnitus.  The examination report at service 
discharge did not note tinnitus and on the Report of Medical 
History at that time, the veteran indicated no to the inquiry 
have you ever had or have you now ear, nose, or throat 
trouble.  The first indication of tinnitus in the record was 
noted in the July 2005 VA examination report.  After 
evaluation of the veteran and review of the claims folder, 
the examiner opined that it was unlikely that his tinnitus 
originated in service.  The examiner based his opinion on the 
examination report at service discharge.  

Based on review of the record, the Board finds that service 
connection for tinnitus is not warranted.  While the veteran 
currently has tinnitus, there is no competent medical 
evidence it is related to service.  Service treatment records 
are silent for any complaints or findings of tinnitus.  The 
first indication of tinnitus in the record is 36 years after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim).  
Furthermore, there is no opinion which provides a nexus 
between service and current tinnitus.  In fact, the July 2005 
VA examiner opined that tinnitus was not likely related to 
service.  Thus, the criteria for service connection for 
tinnitus is not met.  

The veteran is competent to attest to his observations of his 
disorder, including in-service noise exposure as a bulldozer 
operator.  See Layno supra; 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that he currently has 
tinnitus related to service) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  
   
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  
Service treatment records show that in July 1968, the veteran 
was seen for complaints of chest pains and an impression of 
early pleurisy was noted.  In light of that finding, VA 
afforded the veteran a chest x-ray in February 2005, 
pulmonary function testing in February 2005 with a report 
dated in March 2005, and a respiratory examination in May 
2005.  While the March 2005 pulmonary function report noted 
normal spirometry, normal lungs, and no bronchodilator 
effect, the February 2005 chest x-ray report noted bilateral 
hyperaeration suggesting obstructive pulmonary changes.  It 
is not clear that the May 2005 VA respiratory examiner had 
access to these tests when making findings and diagnoses.  On 
remand, the claim should be returned to the VA examiner to 
review the chest x-ray and pulmonary function test reports 
prior to rendering a diagnosis and giving an etiology opinion 
.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be 
returned to the May 2005 VA examiner to 
review the pulmonary function test and 
chest x-ray report cited above to 
ascertain the nature and etiology of 
any lung disability present, including 
specifically an assessment as to 
whether the veteran has any current 
lung disability (including an 
obstructive lung disease) etiologically 
related to the in-service treatment for 
pleurisy.  The examiner should provide 
the rationale for the opinion provided.  
If additional testing is necessary to 
clarify the diagnosis or etiology of 
lung disease, this should be done.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  All 
applicable laws and regulations should 
be considered.  If the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


